ACTION
Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 2,4-9,13, 15-17, 21, 23, 24, 26, 27 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.    
Regarding claim 2, claim limitation “causing a display of the transport user device, by the ground transportation network, to display a message including the visible indicator having the color in the indicator data so that the transport user is able to compare, prior to entering the vehicle, the color in the visible indicator displayed by the transport user device with the color in the visible indicator displayed by the transport provider device or another device associated with the transport provider or vehicle associated with the transport provider” is not disclosed in applicant’s original disclosure.

Regarding claims 13, 15-17, 26 and 27, claim limitation “causing a display of the transport user device, by the ground transportation network, to display a message that matches with the code in the indicator data, so that the transport user is able to determine whether the code of the visible indicator displayed by the transport user device matches the code of the visible indicator displayed by transport provider device or another device associated with the transport provider or vehicle associated with the transport provider,” is not disclosed in applicant’s original disclosure.  

Regarding claims 21 and 29, claim limitation “causing a display of the transport user device, by the ground transportation network, to display a message that matches with the code in the indicator data, so that the transport user is able to determine whether the code of the visible indicator displayed by the transport user device matches the code of the visible indicator displayed by transport provider device or another device associated with the transport provider or vehicle associated with the transport provider” is not disclosed in applicant” original disclosure.

Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 2,4, 13,15 and 21, 23-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over over Cappel (US 20020011940 Al)  (IDS) in view of Sprigg (US 20080125967 Al), Cook et al. (US 6,919,804), Behnke (US 4,360,875),  Ando et al. (US 2004/0076280), and Saito (JP02002074119A),   newly recited reference.
Regarding claims 2,4,21,23-24, Cappel discloses a method of sharing transportation in a ground transportation network (fig. 3 and P:0049-P:0055), the method comprising: receiving, by a transport service provider unit (ground transportation network)(P:0051), a ride request from a transport user device associated with a transport user (Cappel, Fig. 3 and Par. 51) , wherein the ride request includes a starting point (pickup location) and a final destination (drop-off location) (Cappel, Fig. 3 and Par. 51) ; identifying, by the ground transportation network, a transport provider device of a transport provider in proximity to the pick-up location received in the ride request (Cappel, Fig. 3 and Par. 44. 50-53); sending, by the ground transportation network, a transport request corresponding to the ride request to the transport provider device identified in proximity to the pick-up location (Cappel, Fig. 3 and Pars. 53-54) ; sending, by the ground transportation network, transport instructions to the transport provider device if the transport provider accepts the transport request (Cappel, Fig. 3 and Pars. 53-54), wherein the transport instructions include information identifying the transport user, the pick-up location, and the drop-off location (Cappel, Fig. 3 and Pars. 53-54).   Cappel differs from claim 2 of the present invention in that it does not explicit disclose detecting, by the ground transportation network, whether the transport provider accepts the transport request; based on determining “at least one “of a first distance and a second distance from the transport provider to the pick-up location,  generating indicator data (code) that is specific to the ride request received from the transport user device, and that includes one or more of a color, picture, or other identifying characteristics of the transport provider or a vehicle associated with the transport provider, or of the transport user, causing a display  on the transport provider device or another device associated with the transport provider or vehicle of the transport provider, a visible indicator identifying the vehicle and/or transport provider  to individuals external to the vehicle and sending to the transport user device, by the ground transportation network  a message indicating other identifying characteristic of the transport  provider vehicle in the visible indicator,  causing a display of the transport user device, by the ground transportation network, to display a message including the visible indicator so that the transport user is able to compare the visible indicator displayed by the transport user device with the visible indicator displayed by the transport provider device or another device associated with the transport provider or vehicle associated with the transport provider, to identify the transport provider or vehicle associated with the transport provider as the particular transport provider or vehicle associated with the transport provider that corresponds to the transport request.  In the same field endeavor, Sprigg teaches detecting, by a taxi dispatcher, whether the transport taxi driver provider accepts a transport request (P:0042).  In the same field endeavor, Cook et al. teaches a passenger detection system (fig. 1 number 110)  in connection with a vehicle (Bus)(fig. 1 number 112 and col. 2 lines 49-65), the vehicle communicates with a dispatch and/or control center (col. 7 lines 46-55 and col. 8 lines 34-37), determining “at least one “of a first distance and a second distance from the transport provider to the pick-up location (i.e. an estimated time to the next stop can be calculated and displayed by using the next stop data, calculating the distance to the next stop, and sensing or calculating the present speed of the vehicle (col. 8, lines 34-58), and other types of information can be sent to the outside located sign 158  (i.e. a plan route  of the vehicle which would ensure that oncoming passengers are boarding the right vehicle (col. 8 lines 48-53).  Behnke teaches a flexible–rout transportation system (abstract), where a central coordinating station transmits to the driver the rider's identity and location and transmits to the rider the description and identity of the vehicle, so that the driver can pick up and drop off the rider in route to his or her destination (abstract and col. 10 lines 45-57).  Behnke further teaches "As soon as a rider has been matched with a driver, the computer transmits confirmation messages to the driver and, preferably, also to the rider. Since this is a point-to-point system, the driver should be informed at least as to the rider's location, and preferably also as to the rider's identification. The computer 14 therefore transmits this information to the driver's terminal which presents it visually on the display 22 (col. 10 lines 35-52).  Similarly, for the rider's security and to ensure that a proper connection is made, the rider should be informed as to the vehicle's identity and estimated time of arrival. The computer 14 therefore likewise transmits this information to the rider's terminal for display thereon (col. 10 lines 53-57).  This ensures that a secure proper connection is made between a driver and a rider for pickup (col. 10 lines 53-57).   Ando et al. teaches a taxi selection condition received from the specific passenger (i.e. requesting passenger)  may contain at least one of pick-up location information, car-type information, pick-up time information, presentable service information, and driver's characteristic information, desired by a passenger who waits for a taxi (P:0014), a specific taxi having received the passenger information may have a car specifying function for displaying an ID (code) specific to the specific passenger, the car specifying function being configured such that the passenger may visually recognize the ID displayed in the car specifying function, or a predetermined signal is sent to the passenger when the taxi approaches the passenger at a predetermined distance, whereby the passenger can confirm the specific taxi mediated by the information mediating device (P:0019 and P:0062).  Here, the car specifying function comprises, for example, a light sign display board mounted in a front window of a taxi to display an ID, for example, the name of the passenger, specified by the passenger, whereby the passenger can surely confirm the taxi reserved (P:0019).  Saito teaches a user confirms the fare information and the arrival information and transmits confirmation information to the server 30 (abstract),  when a user wants to get into a taxi, a server generates a reservation information (abstract), the reservation number information is sent to the taxi display (50) and to the user terminal display (10)(abstract).   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cappel with detecting, by the ground transportation network, whether the transport provider accepts the transport request; based on determining “at least one “of a first distance and a second distance from the transport provider to the pick-up location,  generating indicator data that is specific to the ride request received from the transport user device, and that includes one or more of a color, picture, or other identifying characteristics of the transport provider or a vehicle associated with the transport provider, or of the transport user, causing a display  on the transport provider device or another device associated with the transport provider or vehicle of the transport provider, a visible indicator identifying the vehicle and/or transport provider  to individuals external to the vehicle and sending to the transport user device, by the ground transportation network  a message indicating other identifying characteristic of the transport  provider vehicle in the visible indicator,  causing a display of the transport user device, by the ground transportation network, to display a message including the visible indicator so that the transport user is able to compare the visible indicator displayed by the transport user device with the visible indicator displayed by the transport provider device or another device associated with the transport provider or vehicle associated with the transport provider, to identify the transport provider or vehicle associated with the transport provider as the particular transport provider or vehicle associated with the transport provider that corresponds to the transport request in order for the ground transportation network to know if the driver of the transporters accepts the request to pick up a passenger based upon the distance of the passenger for pick-up, the transporter vehicle provide a visual telecommunication message to inform a specific passenger of the vehicle ID base upon their request,  the transport vehicle displays a visible vehicle ID and/or passenger ID information on the vehicle outside display to alert the passenger of the arrival of the vehicle and inform the driver and the passenger via their displays, the reservation number information which ensuring the driver and passenger that the passenger is authorized for pick up, as taught by Sprigg, Cook et al.,  Behnke,  Ando et al. and Saito. 

Regarding claims 13,15, 21, 26 and 29, Cappel discloses a passenger transport computer system/non-transitory computer readable medium for sharing transportation in a ground transportation network (P:0003, fig. 3 and P:0049-P:0055), the system comprising: a computer database (inherent, computer and database interaction)(non-transitory  computer readable medium) (also addressed in Sprigg below, P:0049)  storing information about the passengers transportation request and the transporters transportation offers (i.e. a memory having processor-readable instructions stored therein; and a processor configured to access the memory and execute the processor-readable instructions which, when executed by the processor, configure the processor to perform a plurality of functions) (P:0003) comprising: receiving, by a transport service provider unit (ground transportation network)(P:0051), a ride request from a transport user device associated with a transport user (Cappel, Fig. 3 and Par. 51) , wherein the ride request includes a starting point (pickup location) and a final destination (drop-off location) (Cappel, Fig. 3 and Par. 51) ; identifying, by the ground transportation network, a transport provider device of a transport provider in proximity to the pick-up location received in the ride request (Cappel, Fig. 3 and Par. 44. 50-53); sending, by the ground transportation network, a transport request corresponding to the ride request to the transport provider device identified in proximity to the pick-up location (Cappel, Fig. 3 and Pars. 53-54) ; sending, by the ground transportation network, transport instructions to the transport provider device if the transport provider accepts the transport request (Cappel, Fig. 3 and Pars. 53-54), wherein the transport instructions include information identifying the transport user, the pick-up location, and the drop-off location (Cappel, Fig. 3 and Pars. 53-54).   Cappel differs from claims 13,15, and 21 of the present invention in that it does not explicit disclose detecting, by the ground transportation network, whether the transport provider accepts the transport request; based on determining “at least one “of a first distance and a second distance from the transport provider to the pick-up location,  generating indicator data (code) that is one or more of a color, picture, or other identifying characteristics of the transport provider or a vehicle associated with the transport provider, or of the transport user, causing a display  on the transport provider device or another device associated with the transport provider or vehicle of the transport provider, a visible indicator identifying the vehicle and/or transport provider  to individuals external to the vehicle and sending to the transport user device, by the ground transportation network  a message indicating other identifying characteristic of the transport  provider vehicle in the visible indicator,  causing a display of the transport user device, by the ground transportation network, to display a message including the visible indicator so that the transport user is able to determine whether the visible indicator displayed by the transport user device matches the visible indicator displayed by the transport provider device or another device associated with the transport provider or vehicle associated with the transport provider, to identify the transport provider or vehicle associated with the transport provider as the particular transport provider or vehicle associated with the transport provider that corresponds to the transport request.  In the same field endeavor, Sprigg teaches detecting, by a taxi dispatcher, whether the transport taxi driver provider accepts a transport request (P:0042).  In the same field endeavor, Cook et al. teaches a passenger detection system (fig. 1 number 110)  in connection with a vehicle (Bus)(fig. 1 number 112 and col. 2 lines 49-65), the vehicle communicates with a dispatch and/or control center (col. 7 lines 46-55 and col. 8 lines 34-37), determining “at least one “of a first distance and a second distance from the transport provider to the pick-up location (i.e. an estimated time to the next stop can be calculated and displayed by using the next stop data, calculating the distance to the next stop, and sensing or calculating the present speed of the vehicle (col. 8, lines 34-58), and other types of information can be sent to the outside located sign 158  (i.e. a plan route  of the vehicle which would ensure that oncoming passengers are boarding the right vehicle (col. 8 lines 48-53).  Behnke teaches a flexible–rout transportation system (abstract), where a central coordinating station transmits to the driver the rider's identity and location and transmits to the rider the description and identity of the vehicle, so that the driver can pick up and drop off the rider in route to his or her destination (abstract and col. 10 lines 45-57).  Behnke further teaches "As soon as a rider has been matched with a driver, the computer transmits confirmation messages to the driver and, preferably, also to the rider. Since this is a point-to-point system, the driver should be informed at least as to the rider's location, and preferably also as to the rider's identification. The computer 14 therefore transmits this information to the driver's terminal which presents it visually on the display 22 (col. 10 lines 35-52). Similarly, for the rider's security and to ensure that a proper connection is made, the rider should be informed as to the vehicle's identity and estimated time of arrival. The computer 14 therefore likewise transmits this information to the rider's terminal for display thereon (col. 10 lines 53-57).  This ensures that a secure proper connection is made between a driver and a rider for pickup (col. 10 lines 53-57).   Ando et al. teaches a taxi selection condition received from the specific passenger (i.e. requesting passenger)  may contain at least one of pick-up location information, car-type information, pick-up time information, presentable service information, and driver's characteristic information, desired by a passenger who waits for a taxi (P:0014), a specific taxi having received the passenger information may have a car specifying function for displaying an ID (code) specific to the specific passenger, the car specifying function being configured such that the passenger may visually recognize the ID displayed in the car specifying function, or a predetermined signal is sent to the passenger when the taxi approaches the passenger at a predetermined distance, whereby the passenger can confirm the specific taxi mediated by the information mediating device (P:0019 and P:0062).  Here, the car specifying function comprises, for example, a light sign display board mounted in a front window of a taxi to display an ID, for example, the name of the passenger, specified by the passenger, whereby the passenger can surely confirm the taxi reserved (P:0019).  Saito teaches a user confirms the fare information and the arrival information and transmits confirmation information to the server 30 (abstract), when a user wants to get into a taxi, a server generates a reservation information (abstract), the reservation number information is sent to the taxi display (50) and to the user terminal display (10)(i.e. the reservation number (visible indicators) within taxi display and user display matches)(abstract).   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cappel with detecting, by the ground transportation network, whether the transport provider accepts the transport request; based on determining “at least one “of a first distance and a second distance from the transport provider to the pick-up location,  generating indicator data that is one or more of a color, picture, or other identifying characteristics of the transport provider or a vehicle associated with the transport provider, or of the transport user, causing a display  on the transport provider device or another device associated with the transport provider or vehicle of the transport provider, a visible indicator identifying the vehicle and/or transport provider  to individuals external to the vehicle and sending to the transport user device, by the ground transportation network  a message indicating other identifying characteristic of the transport  provider vehicle in the visible indicator,  causing a display of the transport user device, by the ground transportation network, to display a message including the visible indicator so that the transport user is able to determine whether the visible indicator displayed by the transport user device matches the visible indicator displayed by the transport provider device or another device associated with the transport provider or vehicle associated with the transport provider, to identify the transport provider or vehicle associated with the transport provider as the particular transport provider or vehicle associated with the transport provider that corresponds to the transport request in order for the ground transportation network to know if the driver of the transporters accepts the request to pick up a passenger based upon the distance of the passenger for pick-up, the transporter vehicle provide a visual telecommunication message to inform a specific passenger of the vehicle ID base upon their request,  the transport vehicle displays a visible vehicle ID and/or passenger ID information on the vehicle outside display to alert the passenger of the arrival of the vehicle and inform the driver and the passenger via their displays, the reservation number information which ensuring the driver and passenger that the passenger is authorized for pick up, as taught by Sprigg, Cook et al.,  Behnke,  Ando et al. and Saito.

6.	Claims 5-7,9,16 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over over Cappel (US 20020011940 Al)  (IDS) in view of Sprigg (US 20080125967 Al), Cook et al. (US 6,919,804), Behnke (US 4,360,875), Ando et al. (US 2004/0076280) and Saito (JP02002074119A),  newly recited reference as applied to claims 2 and 13 above and in further view of Au et al. (US 7,449,998).
Regarding claims 5-7,9,16 and 17, the combination of Cappel, Sprigg, Cook et al., Behnke , Ando et al.  and Saito differs from claims 5-7,9,16 and 17 of the present invention in that they do not explicit disclose  the transport provider device comprises a light emitting diode (LED) display or other light emitting display of indicia identifying the vehicle and/or transport provider to individuals external to the vehicle, and the light emitting diode (LED) display or other light emitting display of indicia identifying the vehicle and/or transport provider to individuals external to the vehicle is in communication with a navigational system of the vehicle or the transport provider device.    Au et al.  teaches an electronic taxi sign  (animated or text)(col. 1 lines 58  through col. 2 lines 14 and col. 2 lines 56-64) comprising a light emitting diode (LED) display ( col. 3 lines 24-33) in communication with a global positioning system (GPS) (col. 2 lines 58-64).   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Cappel, Sprigg, Cook et al., Behnke , Ando et al.  and Saito with the transport provider device comprises a light emitting diode (LED) display or other light emitting display of indicia identifying the vehicle and/or transport provider to individuals external to the vehicle, and the light emitting diode (LED) display or other light emitting display of indicia identifying the vehicle and/or transport provider to individuals external to the vehicle is in communication with a navigational system of the vehicle or the transport provider device in order for the passenger transportation system to dispatch the transport device to the passenger based upon its navigational device within the transport device and to allow the passenger to visually view an authorized taxi that is dispatched to their location for pick-up via the LED sign located on top of the taxi, as taught by Au et al..	

7.	Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over over Cappel (US 20020011940 Al) (IDS) in view of Sprigg (US 20080125967 Al), Cook et al. (US 6,919,804), Behnke (US 4,360,875), Ando et al. (US 2004/0076280) and Saito (JP02002074119A,  newly recited reference  and Au et al. (US 7,449,998) as applied to claims 2 and 5 above and in further view of Matsumoto (US 2003/0139941).
	Regarding claim 8, the combination of Cappel , Sprigg, Cook et al., Behnke, Ando et al. , Saito and Au et al. differs from claim 8 of the present invention in that they do not explicit disclose the LED display is mounted on the interior of the vehicle that presents a visual confirmation to the transport user that enable the transport user to begin approaching the vehicle as the transport provider arrives at the pick-up location.  In the same field endeavor, Matsumoto teaches a taxi comprising an interior sign (fig. 3 number 22 and P:0040-P:0042), when the taxi is going to pick up a customer, the interior sign displays pick-up (P:0042).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Cappel , Sprigg, Cook et al., Behnke, Ando et al. , Saito and Au et al. with the LED display is mounted on the interior of the vehicle that presents a visual confirmation to the transport user that enable the transport user to begin approaching the vehicle as the transport provider arrives at the pick-up location in order for the taxi to alert the passenger via its LED display within the taxi that it is there to pick up the passenger, as taught by Matsumoto.


	
	Response to Arguments


8.	Applicant's arguments filed March 15, 2002 and comments filed within the Interview Summary on March 11, 2022 and have been fully considered but they are not deemed to be persuasive.  The following are explanations to the applicant arguments:


9.	Argument:  Regarding claims 2,4-9,13, 15-17, 21, 23, 24, 26, 27 and 29  rejected under  first paragraph of pre-AIA  35 U.S.C. 112.  Applicant alleges such features are supported by the originally-filed Specification, and no new matter has been added. specifically, paragraph [0245] of the Specification (i.e. Applicant’s US Pub 20200066152) discloses that an “externally visible indicator’ may display information pertaining to the transport provider's details, and paragraph [0078] discloses that a message including such details may be sent to the transport user device, and further that such details may include a “color” associated with the transport provider. One of ordinary skill in the art would appreciate that one suitable means of conveying the “color” identifying information of the transport provider as set forth in paragraph [0078] would be to display that color via the “one or a plurality of light emitting devices’ of the externally visible indicator as set forth in paragraph [0244].



Explanation: Examiner agrees with applicant regarding paragraph [0245] of the Specification discloses that an “externally visible indicator’ may display information pertaining to the transport provider's details and displaying that color via the “one or a plurality of light emitting devices’ of the externally visible indicator as set forth in paragraph [0244].  However, the examiner respectfully disagree with applicant that paragraph [0078] discloses “causing a display of the transport user device, by the ground transportation network, to display a message including the visible indicator having the color in the indicator data so that the transport user is able to compare and/or “causing a display of the transport user device, by the ground transportation network, to display a message that matches with the code in the indicator data, so that the transport user is able to determine whether the code of the visible indicator displayed by the transport user device matches the code of the visible indicator displayed by transport provider device” disclosed in claims 2, 13 and 21.  Paragraph [0078], recites “At or before the One Minute Warning Time, a message would optimally be sent to indicate to the Rider to be on the lookout for the Transport Capacity, along with the specific color, model, picture and/or other identifying characteristics of the transport capacity that was arriving. If necessary, the Rider would also be provided with a PIN to verify their identity and booking”.  Nowhere in paragraph [0078] does it mention the transport device has a display to display a message including the visible indicator having the color in the indicator data so that the transport user is able to compare and/or “causing a display of the transport user device, by the ground transportation network, to display a message that matches with the code in the indicator data, so that the transport user is able to determine whether the code of the visible indicator displayed by the transport user device matches the code of the visible indicator displayed by transport provider device.  (i.e. as mention above, a message would optimally be sent, paragraph 0078, the message could be a verbal message in a phone call from the transport provider, it does not have to be a text or visual message that requires a display).   

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anderon et al.  (US 2008/0270019), Provisional application No. 60/882,806 filed on Dec 29, 2006,  discloses paragraph [033]   RideGrid can send a photo ID of the Rider to the Driver for verification purposes. Similarly, the Rider may be given Driver attributes such as a photo ID, and the make, model, and color of their car. The exchange of photo ID’s between Rider and Driver constitutes a form of biometric verification proving that each user is who they say they are. Some or all of this identification information may be withheld until after a ride agreement has been reached in order that such information will not be used prejudiciously in the ride decision. As can be readily appreciated, the exchange of photographs is predicated on one or both parties having photo-capable mobile devices, which includes many cell phones and PDA’s.  Both parties may also be mutually informed by RideGrid as to whether they each possess Internet enabled mobile devices and/or Global Positioning System (GPS) devices.  The possession of these devices will enable RideGrid to alert the parties regarding their proximity, at which point the Rider can hold up their hand or a sign and the Driver can look for someone matching the photo ID or other identifiable characteristic. Upon meeting, the Driver may initiate a confirmation procedure by which RideGrid rings the Rider’s cell phone or queries their mobile device requesting confirmation. If confirmation is returned by the Rider, it is forwarded to the Driver thus assuring both parties of a correct ride match. [034]    Once the verification process is complete, the Rider may join the Driver who then proceeds to the agreed destination following the routing instructions provided. Upon arrival at the destination, the Driver initiates the Ride Completed sequence.   

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/Primary Examiner, Art Unit 2648